970 So. 2d 401 (2007)
Kenneth B. BANKS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-847.
District Court of Appeal of Florida, Third District.
November 7, 2007.
Kenneth B. Banks, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, RAMIREZ and SUAREZ, JJ.
PER CURIAM.
We dismiss this appeal, as orders denying motions to mitigate brought pursuant to Florida Rule of Criminal Procedure 3.800(c) are not appealable. See Jackson v. State, 936 So. 2d 775 (Fla. 5th DCA 2006).
Dismissed.